                            IN THE UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF KANSAS

 DORAN LAW OFFICE,

               Plaintiff,

               v.                                                     Case No. 2:14-2046-JAR-KGG

 STONEHOUSE RENTALS, INC.,

               Defendant.



                               NOTICE OF UNSEALING AND ORDER

       The Court filed under seal today’s Memorandum and Order ruling on Defendant’s

Motion for Attorney’s Fees given its reliance on information contained in documents previously

filed under seal. This status is temporary until the Court can determine the extent to which its

Order should be redacted, if at all. Federal courts “recognize a general right to inspect and copy

public records and documents, including judicial records and documents.”1 The Court, however,

does have “discretionary power to control and seal, if necessary, records and files in its

possession.”2 “In exercising this discretion, [the court] weigh[s] the interests of the public,

which are presumptively paramount, against those advanced by the parties.”3 “The party seeking

to overcome the presumption bears the burden of showing some significant interest that

outweighs the presumption.”4

       Consistent with these standards, the Court adopts the following procedure:



       1
           Nixon v. Warner Commc’ns, Inc., 435 U.S. 589, 597 (1978).
       2
           Crystal Grower’s Corp. v. Dobbins, 616 F.2d 458, 461 (10th Cir. 1980).
       3
           Id.; United States v. Apperson, 642 F. App’x 892, 899 (10th Cir. 2016).
       4
           Mann v. Boatright, 477 F.3d 1140, 1149 (10th Cir. 2007).
                                                          1
(1)    The parties shall forthwith meet and confer to determine whether any part of the

       Court’s Order should be redacted under the standards set forth above.

(2)    By no later than April 30, 2020, the parties shall jointly file a motion for leave to

       file a redacted version of the Court’s Order, explaining why the proposed

       redactions are necessary, and attaching the proposed redacted version for the

       Court’s review. The parties also shall email copies of the proposed order to

       ksd_robinson_chambers@ksd.uscourts.gov.

(3)    After reviewing the parties’ motion and proposed order, the Court will rule on the

       request. If the parties do not file a motion for leave to seal as set forth above on

       or before April 30, 2020, the Court will unseal the entire Order.

IT IS SO ORDERED.

Dated: April 9, 2020
                                       S/ Julie A. Robinson
                                      JULIE A. ROBINSON
                                      CHIEF UNITED STATES DISTRICT JUDGE




                                         2
